Citation Nr: 0202543	
Decision Date: 03/19/02    Archive Date: 03/25/02

DOCKET NO.  94-29 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to service connection for chronic, reactive 
airway disease.  

2.  Entitlement to an effective date earlier than February 
25, 1994, for the assignment of a 20 percent rating for 
lumbosacral strain.  


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to July 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1997 and November 1997 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  During the 
pendency of the veteran's appeal, his claim file was 
transferred to the RO in Columbia, South Carolina.  

On September 28, 1998, the Board denied the veteran 
entitlement to service connection for neuroclaudication, 
migraine headaches, and cervical-spine and bilateral-shoulder 
disabilities; an increased rating for a thoracic-spine 
disorder; and an effective date earlier than February 25, 
1994, for a 20 percent rating for service-connected 
lumbosacral strain.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  The Board's September 28, 1998, decision 
included a remand to the RO of the issue of entitlement to 
service connection for chronic, reactive airway disease.  

In May 2000, the veteran filed a brief with the Court and 
provided legal argument in support of only the claims for 
service connection for migraine headaches and for an earlier 
effective date for the 20 percent rating for residuals of 
lumbosacral strain; he also explicitly withdrew the 
neuroclaudication claim.  In October 2000, the Secretary 
filed a motion and argued that the veteran had abandoned all 
but the two claims as to which he provided argument; as to 
those two claims, the Secretary moved for summary affirmance 
as to the earlier effective date claim and for a remand of 
the migraine headaches claim.  Later the same month, the 
veteran filed a response to the Secretary's motion; the 
veteran moved to dismiss the migraine headaches claim.  Late 
in October 2000, the veteran filed a supplement to his 
earlier response in which he presented argument only as to 
the earlier effective date claim.  

In December 2000, the Court ordered the parties to file 
memoranda concerning the applicability of new laws, including 
the Veterans Claims Assistance Act of 2000, Pub L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA).  Also, the Court 
permitted the veteran to indicate in his responsive 
memorandum whether he intended to pursue an appeal as to any 
claim other than the earlier effective date claim and noted 
that, if the veteran failed to describe any such intent, the 
Court would consider these other claims abandoned on appeal.  

In early February 2001, the Secretary filed a response to the 
Court's December 2000 order, asserting that the VCAA did not 
require a remand of the earlier effective date claim.  In 
late February 2001, the veteran filed a response in which he 
agreed with the Secretary and asserted that his claim should 
be remanded for reasons other than for consideration of the 
VCAA.  The veteran addressed only the earlier effective date 
claim.  Hence, the Court addressed only the earlier effective 
date claim and considered the other claims adjudicated by the 
Board in its September 28, 1998, decision to be withdrawn or 
abandoned on appeal.  The Court subsequently held in Holliday 
v. Principi, 14 Vet. App. 280, 286 (2001), that all 
provisions of the VCAA are potentially applicable to claims 
pending on the date of the VCAA's enactment.  

In an April 2001 order, the Court vacated the Board's 
September 28, 1998, decision as to its denial of an effective 
date earlier than February 25, 1994, for a 20 percent rating 
for lumbosacral strain, and remanded that matter to the Board 
for further development and issuance of a readjudicated 
decision that takes into consideration and is in compliance 
with the VCAA; the appeal as to the migraine headaches claim 
and all other issues was dismissed.  

Following completion of the directives in the Board's 
September 28, 1998, remand, the RO denied the veteran's claim 
for entitlement to service connection for chronic reactive 
airway disease in September 1999, January 2000, May 2001, and 
October 2001.  The veteran pursued his appeal on this issue 
and the issue is currently before the Board for appellate 
determination.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran currently is diagnosed as having chronic, 
reactive airway disease and there is medical opinion of an 
etiological relationship between the currently diagnosed 
chronic, reactive airway disease and the veteran's service-
connected sinusitis.  

3.  On February 25, 1994, the veteran raised a claim for an 
increased rating for his service-connected low back 
disability when he was seen at the VA outpatient treatment 
clinic for this disability; there was no medical evidence 
within one year previous to this date demonstrating an 
increase in his low back disability.  

4.  The assignment of a 20 percent rating for the veteran's 
low back disability was made effective February 25, 1994.  


CONCLUSIONS OF LAW

1.  Chronic, reactive airway disease was incurred in service.  
38 U.S.C.A. §§ 1110, 1113, 1131, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2001); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

2.  The criteria for an effective date earlier than February 
25, 1994, for a 20 percent rating for the veteran's low back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107, 5110 (West 1991 & West Supp. 2001); 
38 C.F.R. §§ 3.157, 3.400 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Specifically, the Board finds that the January 1998 and March 
1998 Statements of the Case, and the Supplemental Statements 
of the Case issued in September 1999, January 2000, May 2001, 
and October 2001, and the August 2001 VA letter concerning 
the VCAA provided to the veteran, specifically satisfy the 
requirement at § 5103 of the new statute in that they clearly 
notify the veteran of the evidence necessary to substantiate 
his claim.  The veteran has also been advised on numerous 
occasions to submit additional evidence in support of his 
claims, which he has done throughout his pending appeals.  
Additionally, the Board finds that the duties to assist 
provided under the new statute at § 5103A have also been 
fulfilled in that all evidence and records identified by the 
veteran as plausibly relevant to his pending claims have been 
collected for review, VA examinations were provided (March 
1995, April 1999, May 1999, and July 1999), and VA medical 
records were obtained and associated with the claims folder.  
No further assistance is necessary to comply with the 
requirements of this new legislation, or any other applicable 
rules or regulations regarding the development of the pending 
claims.  


I.  Service Connection

Essentially, the veteran maintains that he was treated 
several times in service for upper respiratory infection, as 
well as shortly after service, and that a diagnosis of 
reactive airway disease was made in 1997.  The RO awarded the 
veteran entitlement to service connection for sinusitis in 
September 1999, effective from March 1995.  The veteran 
contends that his currently diagnosed chronic reactive airway 
disease also had its inception during his military service 
or, in the alternative, was proximately due to or the result 
of his service-connected sinusitis.  

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In addition, service connection may be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187-89 
(1993).  That regulation has been interpreted to permit 
service connection for the degree of aggravation to a 
nonservice-connected disorder that is proximately due to or 
the result of a service-connected disorder.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Under such 
circumstances, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.  

Factual Background

The veteran's service medical records do not show any 
evidence of any complaints, treatment symptomatology 
pertaining to a reactive airways disease.  In April 1986, he 
was seen for an upper respiratory infection, which resolved 
with treatment.  At separation from service, no reactive 
airway disease was shown on physical examination, nor was any 
history of such noted.  

The veteran's private outpatient treatment records for 1988 
through 1992 show that, in September 1988, he was diagnosed 
with upper respiratory infection.  The veteran's private 
outpatient treatment reports for May 1996 through August 
1997, from F. Thigpen, M.D., show that, in April 1997, the 
veteran was examined for complaints of a three-month history 
of cough, head congestion, shortness of breath, and 
production of yellow sputum.  Following examination, the 
diagnosis was severe, reactive and inflammatory airways 
disease, panreactive sinusitis with hoarseness.  In an August 
1997 medical statement, Dr. Thigpen offered, after review of 
the veteran's VA records, that the veteran had chronic, 
recurrent sinusitis and severe reactive airway disease with 
bronchospasm since his separation from service.  It was the 
physician's opinion that the veteran's upper and lower 
expiratory tract problems were related to service.  

In a statement from the veteran's sister, who identified 
herself as a nurse, she relates the veteran's respiratory 
problems to sinusitis.  After reviewing the veteran's service 
medical records, she notes instances where the symptomatology 
for which the veteran was being seen was consistent with 
sinusitis.  She also noted a "history of sinusitis" 
indicated on his service separation examination report.  
Post-service, she observed her brother with symptoms 
attributable to sinusitis and that sinusitis is a type of 
upper respiratory infection.  However, she did not indicate 
any reference to a chronic, reactive airways disease, either 
in service or post-service.  

The veteran's VA outpatient treatment report, dated in 
February 1998, contains a diagnosis of an upper respiratory 
infection on the left, chronic sinusitis.  Following 
examination, the August 1998 VA pulmonary clinic outpatient 
examination report contains the impressions of reactive 
airway disease; sinusitis, which began in service; and 
sinusitis aggravating reactive airway disease.  

A private medical report, dated in November 1998, notes that 
the veteran had undergone a CAT scan in March 1998 which 
revealed mild chronic ethmoid sinusitis, nasal septal 
deviation and bilateral inferior turbinate hypertrophy.  
Following examination, the diagnoses included sinusitis.  A 
February 1999 outpatient treatment report from the same 
physician notes that the veteran has chronic ethmoid 
sinusitis, dating back to 1986.  However, no where does the 
physician mention a chronic reactive airways disease.  In 
December 1998, the veteran submitted an April 1984 article of 
the American Academy of Pediatrics essentially concluding 
that sinus disease in children may be an aggravating factor 
for chronic reactive airway disease.  

The veteran underwent VA pulmonary function tests in April 
1999.  The post-test comments from the examiner indicate that 
the results were inadequate because of poor expiratory effort 
by the veteran.  He had refused to try the metered dose 
inhaler, claiming that his chest was sore.  The veteran 
claimed that he put forth the maximum effort that he could, 
but he could not blow normal because he was short of breath 
and his chest hurt.  

Following VA examination in May 1999, no sinusitis or 
reactive airway disease was diagnosed.  Rather, the examining 
physician offered that, if one assumes that the veteran has 
sinusitis, it could certainly be an aggravating factor for 
any lower airway conditions, such as asthma; however, in the 
physician's view, the evidence for asthma or reactive airway 
disease was limited to the veteran's history of symptomatic 
intermittent cough and sputum production.  This could reflect 
reactive airway disease or asthma, but, in the physician's 
opinion, did not provide sufficient documentation to make 
that diagnosis.  The findings were purely subjective without 
acceptable pulmonary function test results.  As for Dr. 
Thigpen's medical statement, the VA examining physician 
offered that, for clinical purposes, one could certainly make 
a clinical diagnosis for reactive airway disease; however, 
the physician could not regard this as confirmed without the 
presence of documented pulmonary function abnormalities that 
are reversible.  

In a January 2000 medical statement, the veteran's private 
physician noted the veteran had been seen for evaluation of 
this rhinosinusitis with significant post-nasal drainage that 
precipitates his reactive airway or asthma.  The physician 
noted that the veteran's pulmonary function studies were 
about 60 percent of predicted but with almost a complete 
reversal with bronchodilatation.  Accompanying the medical 
statement were the pulmonary function test results.  

Analysis

The veteran's service medical records do not contain any 
reference or symptomatology associated with chronic reactive 
airway disease.  His post-service medical records first 
reflect such diagnosis in April 1997.  In August 1997, the 
veteran's private treating family physician, Dr. Thigpen, 
M.D., offered, after reviewing the veteran's VA records, that 
his chronic recurrent sinusitis and severe reactive airway 
disease with bronchospasm were related to the veteran's upper 
respiratory treatment he received in service.  

The result of an August 1998 VA pulmonary clinic examination 
revealed that the veteran had reactive airway disease, 
sinusitis, and that sinusitis was aggravating the reactive 
airway disease.  The April 1999 VA administered pulmonary 
function tests were inadequate and the VA examining physician 
offered in May 1999 that, without findings on personal 
examination and pulmonary function test results, he would be 
reluctant to diagnose reactive airway disease or asthma; 
although clinically, if the veteran had sinusitis, the 
sinusitis could be an aggravating factor for any lower airway 
condition, such as asthma.  The VA physician did not disagree 
with Dr. Thigpen's medical statement concerning reactive 
airway disease; however he was reluctant to do so without 
documented pulmonary function abnormalities that were 
reversible.  

In January 2000, the veteran's private treating physician 
submitted pulmonary function test results which, the 
physician related, were about 60 percent of predicted but 
with almost a complete reversal with bronchodilatation.  He 
also reported that the veteran has rhinosinusitis with 
significant post-nasal drainage that precipitates his 
reactive airway or asthma.  

Applying the relevant law and regulations to the facts in 
this case, the Board notes that the veteran has a current 
disability (chronic, reactive airway disease); there is 
medical opinion of an etiological relationship between the 
veteran's service-connected sinusitis and chronic, reactive 
airway disease (sinusitis clinically could cause or aggravate 
reactive airway disease); and a nexus, or link, between his 
currently diagnosed chronic, reactive airway disease and 
service (service-connected sinusitis).  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  More importantly, no 
medical opinion has been offered, based on review of the 
record and examination of the veteran, that there is no 
etiological relationship between the veteran's service-
connected sinusitis and his currently diagnosed chronic, 
reactive airway disease.  

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue in a claim, the 
benefit of the doubt shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Under the 
circumstances of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board must 
conclude that the veteran's chronic, reactive airway disease 
was incurred in service.  

II.  Earlier Effective Date

The veteran's original claim for entitlement to service 
connection for a low back disability was received in August 
1986.  The Board, in an August 1988 decision, granted the 
veteran's service connection claim and the RO, in an 
implementing rating action in September 1988 assigned the 
disability a noncompensable rating, effective from July 16, 
1986, the first day following the date of his separation from 
active military duty.  

The veteran expressed his dissatisfaction with the initial 
rating assigned his service-connected low back disability, in 
September 1988 and, in his October 1988 substantive appeal, 
he asserted that his low back disability warranted an initial 
rating of 20 percent.  In October 1989, the Board granted the 
veteran a 10 percent rating for his low back disability.  

In granting the veteran a 10 percent rating for his low back 
disability, the Board had before it the veteran's service 
medical records; his post-service September 1986 VA 
examination report; a private chiropractor's October 1986 
medical statement; the report of the veteran's March 1987 VA 
examination; a September 1988 statement from a registered 
nurse at the veteran's place of employment; a December 1988 
statement from the veteran's employer; the transcript of the 
veteran's personal testimony presented at his December 1988 
hearing; the veteran's December 1988 VA examination report; a 
July 1989 statement submitted by the veteran's mother; and a 
medical statement from the veteran's private physician 
pertaining to the veteran's July 1989 private medical 
examination.  Based on the review of the medical evidence 
then of record, and medical findings of slight limitation of 
motion due to pain noted during the veteran's December 1988 
VA examination, the Board found that the veteran's low back 
disability appropriately met the criteria for a 10 percent 
rating, and no greater, in the absence of more severe 
findings and fully comported with the applicable schedular 
criteria.  See 38 C.F.R. §  4.71a, Diagnostic Code 5292 
(limitation of motion of the lumbar spine) and Diagnostic 
Code 5295 (lumbosacral strain); see also Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  After the veteran's claim was 
granted, the RO implemented the Board's decision, assigning 
the 10 percent rating effective from December 22, 1988, the 
date of the veteran's VA examination where an increase in 
disability was shown.  

The RO, in a July 1997 rating action, granted service 
connection for degenerative arthritis of the lumbosacral 
spine.  The veteran's service-connected disability, the 
residuals of low back injury with lumbosacral strain was 
expanded to include degenerative arthritis of the lumbosacral 
spine and a 20 percent rating was assigned, effective the 
date the veteran was seen on an outpatient basis by the VA, 
February 25, 1994, pursuant to the provisions of 38 C.F.R. 
§ 3.157(b)(1).  

The veteran essentially contends that, as his claim for a 20 
percent rating for his low back disability had been pending 
since October 1988 (when he perfected his appeal of the RO's 
September 1988 decision assigning an initial noncompensable 
disability rating), and the Board in its October 1989 
decision failed to address his claim for a 20 percent rating, 
the decision cannot be held as final.  Hence, he maintains 
that his original claim has remained in open appellate status 
and the effective date of the 20 percent disability 
evaluation for his low back disability should appropriately 
be July 16, 1986, the first day following the date of his 
separation from military service.  

While the veteran argues that his original claim has remained 
in open appellate status and that, by application of 
38 C.F.R. § 3.400(b)(2), the effective date of the 20 percent 
rating for his low back disability should be July 16, 1986, 
the first day following the date of his separation from 
active service, the Board finds that the veteran's claim for 
an increased evaluation, which originated with his September 
1988 notice of disagreement in which he expressed his 
dissatisfaction with the initial noncompensable rating, was 
addressed in the Board's October 1989 decision, which granted 
a 10 percent rating for his low back disability.  Although 
the veteran did specifically request that a 20 percent 
disability evaluation be assigned, and this request was noted 
in the Board's October 1989 decision, the Board reviewed the 
appropriate applicable criteria pertaining to the veteran's 
lumbosacral spine.  In granting the veteran a 10 percent 
rating based on limitation of motion due to pain of the 
lumbosacral spine, the criteria, as listed in the Board's 
decision of both 10 percent and 20 percent for the 
appropriate diagnostic codes were applied to the 
manifestations of the veteran's low back disability.  The 
Board made the determination that a 10 percent rating was 
most appropriate in the absence of medical evidence showing 
more severity.  The veteran's claim for an effective date 
earlier than December 22, 1988, for a 10 percent rating for 
lumbosacral strain was resolved by the Board's July 2000 
decision that granted an effective date of July 16, 1986 for 
that disorder.

38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 provide, in 
pertinent part, that the effective date of an award based on 
a claim for increase of compensation will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date, otherwise, the effective date 
of the award is the date of receipt of the claim.  

Where it is factually ascertainable that an increase in 
disability occurred within (emphasis added) one year previous 
to the date the claim was received, the effective date of 
increase in compensation will be the date that it became 
factually ascertainable that the increase had occurred.  
Where it is not factually ascertainable that there was 
increase in disability within one year previous to the date 
the claim was received, the earliest possible effective date 
is the date the claim was received.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. 
Brown, 10 Vet. App. 125, 126 (1997).  

Once a formal claim for pension or compensation has been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, receipt of an outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
an informal claim for increased benefits or an informal claim 
to reopen.  Provided, the medical reports relate to 
examination or treatment of a disability for which service-
connection has previously been established.  See 38 U.S.C.A. 
§ 501(a); 38 C.F.R. § 3.157(b)(1).  

In August 1994, the RO received a copy of the veteran's VA 
outpatient treatment record dated February 25, 1994, showing 
that he had been seen for complaints of low back pain.  There 
are no medical records covering the one-year period previous 
to the receipt of the February 25, 1994, VA outpatient 
treatment record, which is an informal claim for an increase 
in compensation for the veteran's service-connected low back 
disability.  In completing a form in December 1993 requesting 
Vocational Rehabilitation Services, the veteran indicated 
that his current medical condition was lumbosacral strain.  
In response to the question of his current treating 
physician, the veteran indicated "none."  Based upon the 
lack of medical evidence, it cannot be concluded that it was 
factually ascertainable that an increase in disability 
warranting the grant of a 20 percent rating for lumbosacral 
strain had occurred within one year previous to the date of 
the informal claim.  

The veteran contends that he experienced pain and significant 
muscle spasms in 1988 and in 1989, as well as in February 
1994.  The veteran points to the medical statement from his 
private chiropractor, J. Webster, D.C., dated in October 1986 
and received in November 1986, to support his contentions.  
However, the Board considered that medical statement in its 
October 1989 decision, as well as the results of the 
veteran's subsequent VA examinations of March 1987 and 
December 1988, neither of which revealed muscle spasms.  The 
informal claim for increased rating is the February 25, 1994, 
VA outpatient treatment record.  The Board finds that, as it 
was not factually ascertainable that an increase in 
disability had occurred within one year previous to the date 
of the February 1994 informal claim for an increase, the 
relevant statute and regulations state that the effective 
date shall not be earlier than the date of receipt of the 
claim for increase.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  

Under the circumstances, the appropriate effective date for 
the assignment of a 20 percent rating for service-connected 
lumbosacral strain is February 25, 1994, the date of the 
veteran's informal claim for increase.  Id.  This is the date 
assigned by the RO; therefore, no earlier date is warranted, 
with the actual payment of monetary benefits effective the 
first day of the calendar month following the month in which 
the award became effective, which, in the veteran's case, is 
March 1, 1994.  See 38 C.F.R. § 3.31.  



ORDER

Service connection for chronic, reactive airway disease is 
granted.  

An effective date prior to February 25, 1994, for the 
assignment of a 20 percent rating for lumbosacral strain is 
denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

